Norfolk Southern Corporation and Subsidiaries Consolidated Statements of Income (Unaudited) Three Months Ended Six Months Ended June 30, June 30, (In millions, except per share amounts) Railway operating revenues: Coal $ General merchandise Intermodal Total railway operating revenues Railway operating expenses: Compensation and benefits Purchased services and rents Fuel Depreciation Materials and other (note 1) Total railway operating expenses Income from railway operations Other income - net 17 36 37 53 Interest expense on debt Income before income taxes Provision for income taxes: Current 85 Deferred (note 4) 6 59 46 75 Total income taxes Net income $ Earnings per share (note 2): Basic $ Diluted $ Weighted average shares outstanding (notes 2 & 3): Basic Diluted See accompanying notes to consolidated financial statements. Norfolk Southern Corporation and Subsidiaries Consolidated Balance Sheets (Unaudited) June 30, December 31, ($ in millions) Assets Current assets: Cash and cash equivalents $ $ Short-term investments 90 Accounts receivable - net Materials and supplies Deferred income taxes Other current assets 49 88 Total current assets Investments Properties less accumulated depreciation Other assets Total assets $ $ Liabilities and stockholders' equity Current liabilities: Accounts payable $ $ Short-term debt - Income and other taxes Other current liabilities Current maturities of long-term debt Total current liabilities Long-term debt Other liabilities Deferred income taxes Total liabilities Stockholders' equity: Common stock $1.00 per share par value, 1,350,000,000 shares authorized; outstanding 368,615,496 and 369,019,990 shares, respectively, net of treasury shares Additional paid-in capital Accumulated other comprehensive loss Retained income Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to consolidated financial statements. Norfolk Southern Corporation and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) Six Months Ended June 30, ($ in millions) Cash flows from operating activities: Net income $ $ Reconciliation of net income to net cash provided by operating activities: Depreciation Deferred income taxes 46 75 Gains and losses on properties Changes in assets and liabilities affecting operations: Accounts receivable 29 Materials and supplies 6 Other current assets 36 75 Current liabilities other than debt Other - net Net cash provided by operating activities Cash flows from investing activities: Property additions Property sales and other transactions 21 27 Investments, including short-term Investment sales and other transactions 77 9 Net cash used in investing activities Cash flows from financing activities: Dividends Common stock issued - net 42 24 Purchase and retirement of common stock (note 3) - Proceeds from borrowings - net - Debt repayments Net cash provided by (used in) financing activities Net increase (decrease) in cash and cash equivalents Cash and cash equivalents: At beginning of year At end of period $ $ Supplemental disclosure of cash flow information Cash paid during the period for: Interest (net of amounts capitalized) $ $ Income taxes (net of refunds) $ $ See accompanying notes to consolidated financial statements. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS: 1. MATERIALS AND OTHER Second quarter 2009 includes a $21 million favorable adjustment related to settlement of a multi-year state tax dispute. 2. EARNINGS PER SHARE As required under the provisions of the Financial
